Citation Nr: 0930170	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served in the U.S. Army Reserve, with periods 
of active duty from January to June 1991, February to May 
2003, and September 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the RO that, in 
pertinent part, denied service connection for right ear 
hearing loss.


FINDING OF FACT

The appellant does not have a legally cognizable hearing 
disability of the right ear.


CONCLUSION OF LAW

The appellant does not have a right ear hearing disability 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks to establish service connection for right 
ear hearing loss.  He believes that he has a current 
impairment that should be considered disabling.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).
 
The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the appellant in May 2006-prior to the adjudication of his 
claim-the RO informed the appellant of the information and 
evidence required to substantiate his claim and of his and 
VA's respective duties for obtaining the information and 
evidence.  He was also informed of the manner in which 
ratings and effective dates are assigned for awards of 
disability benefits.  No corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service medical records 
have been obtained, as have post-service private medical 
reports.  He has not identified and/or provided complete 
releases for any additional evidence that exists and can be 
procured.  A VA audiometric examination was conducted in June 
2006 (with a subsequent addendum in September 2006).  
Inasmuch as the report of the VA examination contains the 
results of puretone audiometry testing and controlled speech 
discrimination (Maryland CNC) testing necessary for 
adjudication, the Board finds it adequate.  38 C.F.R. § 3.385 
(2008).  No further development action is required.

II.  The Merits of the Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order for 
service connection to be granted, there must be competent 
evidence in the record which demonstrates that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  VA regulations 
provide that impaired hearing will be considered a 
"disability" when the auditory threshold is 40 decibels or 
greater at 500, 1000, 2000, 3000, or 4000 hertz, where it is 
26 decibels or greater in at least three of these 
frequencies, or where speech recognition scores under the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  There is 
some evidence to suggest that the appellant may have had a 
cognizable right ear hearing disability in the past.  An 
August 1990 report from Mid-Nebraska Ear, Nose, and Throat, 
for example, shows that his right ear hearing was found to be 
normal on audiogram, but that there was a "sharp dropoff at 
4000 [Hz] compatible with noise induced hearing loss."  The 
record also contains a service department examination report, 
dated in May 1996, which appears to show that he was found to 
have a puretone threshold of 65 decibels in the right ear at 
4000 hertz.

On subsequent service department examination in December 
1996, however, the appellant was found to have puretone 
thresholds of 10, 5, 0, 5, and 20 decibels in his right ear 
at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  A 
January 1997 service department examination produced similar 
results for the right ear (puretone thresholds of 10, 5, 0, 
5, and 10 decibels at the relevant frequencies), as did a 
subsequent service department examination in September 2004 
(puretone thresholds of 5, 5, 0, 0, and 25 decibels at the 
relevant frequencies).  On the most recent examination, 
conducted by VA in June 2006, he was found to have puretone 
thresholds of 0, 10, 5, 10, and 30 decibels in his right ear 
at 500, 1000, 2000, 3000, and 4000 hertz, respectively, and a 
right ear Maryland CNC speech discrimination score of 94 
percent.

Although the appellant believes that his current right ear 
hearing impairment should be considered disabling, the Board 
is bound by the regulation as written.  The results of the 
June 2006 VA examination clearly show that he does not have a 
current hearing "disability" in the right ear, as VA 
defines that term.  There is no other contemporaneous 
evidence to suggest otherwise.  Absent competent evidence of 
a current disability, his claim for service connection must 
be denied.




ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


